Citation Nr: 1124519	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  08-22 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an increased rating for sinusitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from November 1944 to July 1946.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied a rating in excess of 10 percent for sinusitis.  

In connection with his appeal, the appellant requested and was scheduled for a Board videoconference hearing, to be held in June 2010.  Although he was notified of the time and date of the hearing by mail, he failed to appear and neither furnished an explanation for his failure to appear nor requested a postponement or another hearing.  Pursuant to 38 C.F.R. § 20.702(d) (2010), when an appellant fails to appear for a scheduled hearing and has not requested a postponement, the case will then be processed as though the request for a hearing had been withdrawn.

In October 2010, the Board granted the appellant's motion to advance his case on the docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In November 2010, the Board remanded the matter for additional evidentiary development.  As set forth below, another remand of this matter is required.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks an increased rating for his service-connected sinusitis.  Pursuant to the Board's November 2010 remand instructions, the RO attempted to provide him with a VA medical examination to determine the severity of his service-connected sinusitis.  

According to notes from the scheduling clerk at the Denver VA Medical Center, when she called the appellant to schedule the examination, he refused to participate, stating that "he did not want the exam because they don't do anything for him and that he just comes in and waits for 2 hours then has to see some fat slob that says nothing is wrong."  See Examination request comments of January 24, 2011.  A subsequent note from the Denver VA Medical Center appears to indicate that the examination was nonetheless scheduled for February 1, 2001, but that the appellant called and cancelled the examination.  

VA regulations provide that individuals for whom an examination has been scheduled are required to report for the examination.  See 38 C.F.R. § 3.326(a) (2011).  Where, as here, entitlement to a VA benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination scheduled in conjunction with a claim for an increase, the claim shall be denied.  38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant.  38 C.F.R. § 3.655(a).

Based on the foregoing regulation, in an April 2011 Supplemental Statement of the Case, the RO advised the appellant that his claim had been denied because he had called to cancel his examination.  In June 2011, however, the Board received a statement from the appellant in which he indicated that he had not called to cancel the examination.  

Under these circumstances, the pertinent facts in this case are unclear.  Again, the Board finds that a VA medical examination is necessary in order to ascertain the severity of the appellant's service-connected sinusitis.  It is unclear, however, whether the appellant wishes to cooperate with VA's efforts to assist him in obtaining the evidence necessary to substantiate his claim.  He should be afforded one last opportunity to do so on remand.  He is advised that if he fails to report for the scheduled examination without good cause, his claim will denied.  38 C.F.R. § 3.655 (2010).  


Accordingly, the case is REMANDED for the following action:

1.  The appellant should be afforded a VA medical examination for the purposes of clarifying the severity of his service-connected sinusitis.  The claims folder must be provided to the examiner for review in connection with the examination.  The examiner should be asked to delineate all symptomatology associated with the appellant's sinusitis, to include commenting on the presence of any headaches, pain, purulent discharge, or crusting.  The examiner should also provide a history of the appellant's sinusitis symptomatology, to include the frequency of (1) any incapacitating episodes of sinusitis requiring prolonged antibiotic treatment (four to six weeks); or (2) any non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

2.  After conducting any additional development deemed necessary, the RO should readjudicate the claim, considering all the evidence of record.  If the benefit sought remains denied, the appellant and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


